Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or render obvious the cumulative limitations of instant claims 1, 11, and 20, when provided the broadest reasonable interpretation of instant claim language in light of the specification with particular attention drawn towards the following limitations “an inner sleeve inserted into the bore of the component to mask and seal at least a portion of the component inside the bore, the inner sleeve comprising a first end and a second end, the second end extending into the bore further than the first end; an anode engaging the inner sleeve at the second end and extending further into the bore than the second end, the anode fixed in position within the component by engaging the inner sleeve; an outer sleeve extending between the fixture plates to seal outside of the component; and at least one fixture rod extending between the first and second fixture plates and coupling the first and second fixture plates together, wherein the system is configured to effect surface treatment of an exposed area of the component, at least a portion of the exposed area disposed adjacent the at least one inner sleeve.” , “ inside the bore, the first inner sleeve including a first end and a second end, the second end extending into the bore further than the first end, and the second inner sleeve including a third end and a fourth end, the fourth end extending into the bore further than the third end; an anode engaging the first inner sleeve at the second end and engaging the second inner sleeve at the fourth end, the anode extending through the bore between the first and second inner sleeves, the anode fixed in position within the component by engaging the first and second inner sleeves; 4an outer sleeve extending between the fixture plates to seal outside of the component; and a pair of fixture rods extending through the first and second fixture plates and coupling the first and second fixture plates together, wherein the system is configured to effect surface treatment of an exposed area of the component, at least a portion of the exposed area disposed between the first and second inner sleeves.”, and the pair of inner sleeves including a first inner sleeve extending into the bore from the first end to a first point along the bore and a second inner sleeve extending into the bore from the second end to a second point along the bore; an anode positioned within the component by the inner sleeves, the anode engaging the first and second inner sleeves and disposed in the bore between the first and second points along the bore so that the anode faces the treatment zone; and an outer sleeve extending between the fixture plates to seal outside the component; wherein the system is configured to allow a fluid to circulate through the component to effect plating of an exposed area inside the component during a multi-step plating process, the exposed area disposed between the inner sleeves and around the anode, the system configured to maintain all surfaces of the component, except at the exposed area, in a dry state during the multi- step plating process and to allow fluid to drain from the system between steps of the multi-step plating process.”.
The most relevant prior art is deemed to be previously cited Cutriss and Cottom which fail to disclose the anode engaging the inner sleeve and extending further into the bore and an outer sleeve extending between the fixture plates to seal outside the component. 
Further the following prior art is cited and deemed relevant prior art of record:
Buckley (US 3,664,944) discloses an electroplating apparatus for cylindrically shaped objects (Abstract) comprising a fixture system with first and second fixture plated (#23 and bottom portion connected to 27) at least one fixture rod (#25) fail to disclose inner sleeves and outer sleeves which engage with an anode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795